Matter of Chernyy (2015 NY Slip Op 00878)





Matter of Chernyy


2015 NY Slip Op 00878


Decided on February 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
PETER B. SKELOS
MARK C. DILLON
SANDRA L. SGROI, JJ.


2012-05170 	ON

[*1]In the Matter of Borislav Chernyy, a suspended
attorney.
(Attorney Registration No. 4886032)

DECISION & ORDER
Motion by Borislav Chernyy for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Chernyy was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 23, 2011. By decision and order on motion of this Court dated October 19, 2012, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against him, and the issues raised were referred to David I. Ferber, as Special Referee, to hear and report. By opinion and order of this Court dated March 5, 2014, Mr. Chernyy was suspended from the practice of law for a period of six months, commencing April 4, 2014, based on a single charge of professional misconduct (see Matter of Chernyy, 116 AD3d 107).
Upon the papers filed in support of the motion, and the papers filed in relation thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Borislav Chernyy is reinstated as an attorney and counselor-at law and the Clerk of the Court is directed to restore the name of Borislav Chernyy to the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, SKELOS, DILLON and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court